Title: To John Adams from William D. Williamson, 1812
From: Williamson, William D.
To: Adams, John



Honble. & Dear Sir,
Bangor (Me) Hancock–County, Dec 10. 1812

About a year since, I received from under your hand, a very obliging letter, which was full of information as to the several inquiries I had previously taken the liberty to propose. While I would express my grateful acknowledgements, for that valuable communication; I have to regret my necessity of troubling you again with Still further enquiries. I would here promiss an assurance, that, without thus troubling you, I have used the means within my power to attain the wished-for information, but hitherto without success.
I would therefore, beg leave to enquire, 1. under Massachusetts old Charter of Charles I, did the people choose their delegates or representatives to the Gen. Court by towns, by districts, or by a general ticket?
2ly. How were they chosen under the Charter of Wm: & Mary?
3. Where can I find a printed Copy of the old Charter of Charles I? & where can I get the old ordinances of the Gen. Court under that Charter, which have been printed?—I have myself searched in the Secret’y office of this State for a copy of the old Charter but could find none, not even in manuscript.
As I apprehend Miss Hannah Adams, writer of “the History of New England,” has some books if not manuscripts which would afford me assistance in my undertaking, I would be much obliged to you to inform me in what town she resides.
I am, Dear Sir, your much obliged, / & very affectionate humble Servant.
Wm: D. Williamson